Citation Nr: 0909389	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1964 to October 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record establishes that the Veteran has a 
current diagnosis of PTSD related to his reported in-service 
stressor of participating in the Independence Day Parade in 
Saigon in November 1966; a newspaper article submitted by the 
Veteran has provided sufficient corroboration for this 
reported stressor.     


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.



II.  Factual Background

The Veteran's DD Form 214 shows that his military 
occupational specialty was personnelman.  The Veteran's 
personnel records show that he reported to the Naval Support 
Activity in Saigon, Vietnam in July 1966 and that he finished 
his tour of duty there in October 1967.     

In a March 2004 letter the Veteran's wife indicated that the 
Veteran had been taken to the ICU the prior month with a 
blood pressure of 221/178 from an attack of stress.  She 
noted that the Veteran began having nightmares and flashbacks 
from Vietnam during the early years of their marriage and 
that this problem had again intensified after their son was 
deployed to Afghanistan.  

In a July 2004 statement the Veteran reported that he was 
only able to sleep around 2 to 4 hours per night as a result 
of thoughts about his Vietnam experience and thoughts about 
his son in Afghanistan.  

In a subsequent April 2005 letter the Veteran's wife 
indicated that the Veteran was severely depressed, emotional, 
having problems sleeping at night, waking up with heavy 
sweats, flashbacks, shaking, numbness and hyperventilating.  
He was going to the doctor frequently and having suicidal 
thoughts.  

A May 2005 VA psychiatric examination produced a pertinent 
diagnosis of PTSD.  The Veteran was also noted to have all 
three types of PTSD symptoms, those involving re-experiencing 
of stressor events, those involving avoidance/numbing and 
those increased arousal.  He reported that was attached to 
Naval Support doing documentation while in Vietnam.  He lived 
at the St. George Hotel and claymore mines would often go off 
in the area around the hotel.  

The examiner noted some specific stressor events reported by 
the Veteran.  On one occasion, as he walked near the hotel, 
claymore mines went off resulting in many people getting 
hurt, including kids.  The Veteran ran over to help and took 
off his shirt to try and stop the bleeding of a person with 
an abdominal wound.  It turned out that the individual had 
died and the Veteran did not realize it until the medic 
pronounced him dead.  Another situation occurred in November 
1966.  He was part of a group of 2 to 3 thousand soldiers who 
were practicing marching at night for an Independence Day 
Parade.  The carried their weapons during practice and the 
parade but were not allowed to have ammunition.  On two 
nights they got mortared.    During the parade the Veteran 
feared that the large mass of soldiers presented a vulnerable 
target and that they would not be able to defend themselves 
as they did not have any ammunition.  

At a separate May 2005 VA psychosocial assessment the Veteran 
reported that St. George Hotel was bombed twice during his 
tour of duty.  He also indicated that the buses he rode in 
were often fired upon and each bus had mesh wire over the 
windows to prevent grenades from being thrown in.  

In November 2005 the Veteran submitted a 1966 article from 
his hometown newspaper describing his feelings about the 
November 1966 Saigon Independence Day parade.  The article 
noted that the Veteran had written letters regarding the 
parade indicating his concern that the parade had little 
value and would be considerably dangerous.  The Veteran felt 
that the parade would be a likely target for snipers and 
infiltrating Viet Cong.  The parade route was said to extend 
five miles.  It was also noted that the Veteran had been 
staying at the St. George Hotel, which had been the subject 
of crude but damaging bombs and hand grenades.  In a 
statement accompanying the article the Veteran indicated that 
during the parade there were a lot of Vietnamese standing 
along the parade route and the soldiers had no way of knowing 
whether they might be affiliated with the enemy.  

In a March 2006 treatment summary, a social worker from the 
Houston, Texas Vet Center indicated that the Veteran 
initially presented at the center in June 2005 at which point 
he had already begun treatment for PTSD in the Trauma 
Recovery Program at the Houston VA Medical Center.  His 
primary complaints had been chronic anxiety, depressed mood 
and intrusive thoughts regarding incidents he witnessed in 
Vietnam including the explosion near the St. George Hotel and 
seeing children seriously injured.  The Social Worker noted 
that the Veteran had a myriad of PTSD symptoms and that she 
concurred with the clinical assessment of PTSD provided by VA 
psychiatrists.     

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis 

The medical evidence of record clearly establishes a current 
diagnosis of PTSD under DSM IV criteria as shown by both VA 
reports and the report from the Houston Veterans Center.  It 
also establishes a link between current symptoms and the 
Veteran's reported in-service stressors, including 
participation in the Vietnam Independence Day Parade in 
November 1966 and experiencing bombings in and around the St. 
George Hotel, as the PTSD diagnoses of record are based on 
these reported stressors.  Additionally, there is credible 
supporting evidence that the Veteran actually participated in 
the Independence Day Parade in the form of the local 
newspaper article submitted in November 2005.  This article 
also generally corroborates the Veteran's report that 
bombings occurred at the St. George Hotel. Accordingly, given 
that it is reasonably established that the Veteran has PTSD 
related to at least one corroborated in service stressor 
event, the preponderance of the evidence is in his favor and 
service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


